     Case 4:19-cv-00869-O Document 21 Filed 02/05/20           Page 1 of 1 PageID 102



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

BROOKES H. BAKER, et al.,                    §
                                             §
         Plaintiffs,                         §
                                             §
v.                                           §
                                             §        Civil Action No. 4:19-cv-00869-O
CITY OF FORT WORTH, TEXAS, et                §
al.,                                         §
                                             §
         Defendants.                         §


                                         ORDER

        Before the Court is Plaintiffs Brookes H. Baker’s and Curtis Ryan Roberts’s Unopposed

Motion for Extension of Time to File Response (ECF No. 20), filed February 4, 2020. Having

considered the motion, the Court finds that it should be and is hereby GRANTED. Plaintiffs are

ORDERED to file their response to the Officer Defendants’ Motion to Dismiss (ECF No. 17) and

Motion to Stay (ECF No. 19) on or before February 21, 2020.

        SO ORDERED on this 5th day of February, 2020.

                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
